         Case 4:21-cv-00247-MHH-GMB Document 7 Filed 05/28/21 Page 1 of 1                         FILED
                                                                                       2021 May-28 AM 08:45
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA
                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

 MALCOLM RODERICK MARBURY,                   )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )
                                             )   Case No. 4:21-cv-247-MHH-GMB
 ETOWAH COUNTY DETENTION                     )
 CENTER, et al.,                             )
                                             )
       Defendants.                           )
                                             )

                               MEMORANDUM OPINION
      On April 26, 2021, the Magistrate Judge entered a report in which he recommended that

the Court dismiss the plaintiff’s claims without prejudice pursuant to 28 U.S.C. § 1915A(b)

for failing to state a claim upon which relief may be granted. Doc. 6. The Magistrate Judge

advised Mr. Marbury of his right to file specific written objections within 14 days. Doc. 6,

pp. 8–9. That time limitation has expired without objection to the report and recommendation.

      Having reviewed the materials in the Court’s electronic docket, including the report and

recommendation, the Court adopts the Magistrate Judge’s report and accepts his

recommendation. By separate order, the Court will dismiss this action without prejudice

pursuant to 28 U.S.C. § 1915A(b) for failing to state a claim upon which relief may be granted.

      DONE and ORDERED this May 27, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
